*221MEMORANDUM***
Sosa argues that the BIA violated her procedural due process rights when it affirmed the IJ’s decision to pretermit her asylum application without conducting an evidentiary hearing and without allowing her to testify. We reject this claim. Petitioners must show prejudice to make out a due process violation, which Sosa has not done. See Colmenar v. INS, 210 F.3d 967, 972 (9th Cir.2000). Nor is there anything in this record from which we can infer prejudice despite her failure to pinpoint the precise evidence she would have presented had she been given the opportunity. Compare Agyeman v. INS, 296 F.3d 871, 885 (9th Cir.2002).
Sosa also argues that she had settled expectations of her placement in deportation proceedings rather than removal proceedings if her asylum application, which was filed before IIRIRA’s effective date of April 1, 1997, was denied. Accordingly, she claims that the application of IIRIRA’s removal provisions to her was impermissibly retroactive. She also argues that because the denial of an asylum application necessarily results in an INS proceeding, her case is distinguishable from JimenezAngeles v. Ashcroft, 291 F.3d 594 (9th Cir.2002), and that her placement in removal proceedings violated her due process rights. As Sosa concedes, however, her arguments are now foreclosed by Vasquez-Zavala v. INS, No. 01-70973, 2003 WL 1792909 (9th Cir. Apr.7, 2003). Accordingly, Sosa’s petition for review is DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.